DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55. The Applicant’s claim for benefit of PCT/FR2014/000138 filed 06/18/2014, which claims benefit of the French Application No. FR13/01459, filed 07/21/2013, has been received and acknowledged. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-8, 16-22, and 24-26 are rejected under 35 U.S.C. 103 as being unpatentable over Spangel (WO 2009/036953, previously cited) in view of Garat (U.S. 2012/0258010, previously cited), Wu (Wu, X.z., et al. “Effect of Minor Silver Addition on Microstructure and Properties of Al-8Zn-1.Cu-1.3Mg-0.1Zr Alloys.” Advanced Materials Research, vol. 834-836, 2013, pp. 360–363, previously cited), and Heymes (U.S. 2010/0126637). 

Regarding Claim 1, Spangel teaches a method for manufacturing (Page 2, Lines 31-32) an extruded, rolled, or forged (Page 5, Lines 24-25) product made of an alloy containing the components provided below in Tables II and IV (Page 2, Line 33 through Page 3, Line 4). 
The examiner points out that Spangle teaches a magnesium content of 0.2% to 0.8% wt% and a silver content of 0.1% to 0.8% wt%, while the instant claims are directed toward a magnesium content of 0.1% to 0.25% wt% and a silver content of 0.1% to 0.25% wt%.  However, the examiner points out that it would have been obvious to select lower amounts of magnesium based on the teachings of Garat, and a lower amount of silver based on the teachings of Wu. To elaborate, Garat teaches a copper aluminum alloy molded part having high mechanical strength and hot creep resistance (abstract). Garat teaches the addition of magnesium gradually lowers the incipient melting temperature out of equilibrium (paragraph [0039]). Wu teaches a study into the effect of minor silver additions on the microstructure and properties of aluminum alloys (abstract). Wu teaches that additions of between 0.1 and 0.2 wt% increase tensile strength (page 361, Results and Discussion). 
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Spangle with the concepts of Garat and Wu with the motivation of avoiding lowering the incipient melting temperature, thus avoiding the phenomena during heat treatment of the alloy, in addition to increasing the tensile strength. 

However, while Spangel does teach aging the product by heating to a temperature of 170°C for up to 48 hours (Page 8, Lines 29-31), Spangel is silent to heating to a temperature of 150 to 160°C. 
Heymes teaches an aluminum-copper-lithium product having a composition substantially similar to both Spangel and applicant (abstract; paragraphs [0016]-[0019]). Heymes teaches aging a product stretched with a permanent set of 1 to 5% by heating to a temperature of between 140°C to 170°C for between 5 and 70 hours, preferably between 148°C and 155°C for between 10 to 40 hours (paragraph [0062). Heymes teaches this feature makes it possible to achieve a particularly high level of toughness (paragraph [0062]). 
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Spangel in view of Garat and Wu with the concepts of Heymes with the motivation of making it possible to achieve a particularly high level of toughness. 
With respect to the limitation of a compressive yield stress in a longitudinal direction being at least 645 MPa, and an elongation in the longitudinal direction being at least 7%, the examiner points out that if one uses the concepts of Garat, Wu, and Heymes with the invention of Spangle, one would appreciate that process and structure of Spangle as modified is indistinguishable from that of the claimed invention. Therefore, it would necessarily flow that a compressive yield stress in a longitudinal direction being at least 645 MPa, and an elongation in the longitudinal direction being at least 7% would result from the combination. See MPEP 2112.01 & In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977). MPEP 2145 & Ex parte Obiaya, 227 USPQ 58, 60 (Bd. Pat. App. & Inter. 1985). Furthermore, the examiner points out that the term longitudinal direction is considered by the examiner to mean the rolling direction, as this is the commonly accepted meaning in the art. 
With respect to the compositional ranges, heat treatment temperatures and times, aging temperatures and times, product thicknesses, and properties, in the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990). "[A] prior art reference that discloses a range encompassing a somewhat narrower claimed range is sufficient to establish a prima facie case of obviousness." In re Peterson, 315 F.3d 1325, 1330, 65 USPQ2d 1379, 1382-83 (Fed. Cir. 2003). See MPEP § 2144.05(I).
Table II - The composition of Claim 1 compared to the composition of Spangel in WO-2009/036953.
Ref.
CuWt %
LiWt %
AgWt %
MgWt %
Zr
Wt %
Ti
Wt %
Zn
Wt %
Mn
Wt %
Fe
Wt %
Si
Wt %
Add. Elem.
Wt %
AlWt %
Claim 1
4.3-5.2
0.9-1.2
0.1-0.25
0.1-0.25
0.08-0.18
0.01-0.15
≤ 0.2
≤ 0.6
≤ 0.1
≤ 0.1
≤ 0.05
Bal.
WO
‘953
3.4-5.0
0.9-1.7
0.1-0.8
0.2-0.8
0.05-0.3
0.03-0.3
≤ 1.5
0.1-0.9
≤ 0.15
≤ 0.5
≤ 0.05
Bal.


Regarding Claim 2, Spangel teaches the method according to claim 1. Further Spangel teaches the copper content being between 4.3 and 5.0% by weight as shown below in Table IV. See MPEP 2144.05 (I). 
Regarding Claim 3, Spangel teaches the method according to claim 1. Further Spangel teaches the lithium content being between 1.0 and 1.15% by weight as shown below in Table IV. See MPEP 2144.05 (I).
Regarding Claim 4, Spangel teaches the method according to claim 1. Further Spangel teaches the magnesium content being between 0.2 and 0.24% by weight as shown below in Table IV. See MPEP 2144.05 (I).
Regarding Claim 5, Spangel teaches the method according to claim 1. Further Spangel teaches the manganese content being between 0.2 and 0.5% by weight as shown below in Table IV. See MPEP 2144.05 (I).
Regarding Claim 6, Spangel teaches the method according to claim 1. Further Spangel teaches the silver content being between 0.15 and 0.25% by weight as shown below in Table IV. See MPEP 2144.05 (I).
Regarding Claim 7, Spangel teaches the method according to claim 1. Further Spangel teaches the zirconium content being between 0.11 and 0.18% by weight as shown below in Table IV. See MPEP 2144.05 (I).
Regarding Claim 8, Spangel teaches the method according to claim 1. Further Spangel teaches the solution heat-treatment temperature is at least 520°C (Page 7, Lines 5-11). See MPEP 2144.05 (I).
Regarding Claim 16, Spangel teaches the method according to claim 1. Further Spangel teaches the copper content being between 4.4 and 4.8% by weight as shown below in Table IV. See MPEP 2144.05 (I).
Regarding Claim 18, Spangel teaches the method according to claim 1. Further Spangel teaches the zirconium content being between 0.13 and 0.17% by weight as shown below in Table IV. See MPEP 2144.05 (I).
Regarding Claim 19, Spangel teaches the method according to claim 1. Further Spangel teaches stress being relieved by controlled stretching being performed with a permanent set from 0.5 to 1.5% (Page 7, Lines 12-15).
Regarding Claim 20, Spangel teaches the method according to claim 1. Further, Spangel teaches cold working (i.e., cold rolling) the raw form after hot working (i.e., hot rolled) and before homogenization (e.g., solution heat treating (See Page 7, Lines 5-7) the product for 30 minutes at 520°C) (Page 8, Lines 25-28).
Regarding Claim 21, Spangel teaches the method according to claim 1. Further Spangel teaches the composition shown below in Table IV. With respect to the instant limitation of the composition consisting essentially of the components listed below in Table IV, Spangel teaches a product containing Cu, Li, Ag, Mg, Zn, Mn, and optionally Zr, Ti, Fe, and Si along with normal and unavoidable impurities being included. Further Spangel teaches the normal and unavoidable impurities being less than 0.2% by weight total and the balance being Al (Page 2, Line 33 through Page 3, Line 4). Thus, by recognizing that one of ordinary skill could select the composition consisting essentially of the components, in the respective ranges as shown below in Table IV, it is asserted that the references teaches all limitations of the instant claim. 
Regarding Claim 22, Spangel teaches the method according to claim 1. Further Spangel teaches the composition shown below in Table IV. With respect to the instant limitation of the composition consisting of the components listed below in Table IV, Spangel teaches a product containing Cu, Li, Ag, Mg, Zn, Mn, and optionally Zr, Ti, Fe, and Si along with normal and unavoidable impurities being included. Further Spangel teaches the normal and unavoidable impurities being less than 0.2% by weight total and the balance being Al (Page 2, Line 33 through Page 3, Line 4). Thus, by recognizing that one of ordinary skill could select the composition consisting of the components, in the respective ranges as shown below in Table IV, it is asserted that the references teaches all limitations of the instant claim. 
Regarding Claim 24, Spangel teaches the method according to claim 1. Further Spangel teaches the product being extruded, rolled, or forged (Page 5, Lines 24-25). Spangel teaches the product comprising a manganese content between 0.2 and 0.5% by weight as shown below in Table III (Page 3, Line 35 through Page 4, Line 3). 
With respect to the limitation of a compressive yield stress in a longitudinal direction being at least 653 MPa, and a fracture toughness KQ(L-T) being at least 20 MPa√m, the examiner points out that if one uses the concepts of Garat and Wu with the invention of Spangle, one would appreciate that process and structure of Spangle as modified is indistinguishable from that of the claimed invention. Therefore, it would necessarily flow that a compressive yield stress in a longitudinal direction being at least 653 MPa, and a fracture toughness KQ(L-T) being at least 20 MPa√m would result from the combination. See MPEP 2112.01 & In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977). MPEP 2145 & Ex parte Obiaya, 227 USPQ 58, 60 (Bd. Pat. App. & Inter. 1985). Furthermore, the examiner points out that the term L direction is considered by the examiner to mean the rolling direction, as this is the commonly accepted meaning in the art. 
Regarding Claim 25, Spangel teaches controlled stretching of the product with permanent set of 0.5 to 5% (Page 7, Line 15; Page 8, Lines 28-29), and aging the product by heating to a temperature of 170°C for up to 48 hours (Page 8, Lines 29-31), Spangel is silent to heating to a temperature of 150 to 160°C for between 40 to 60 hours. 
Heymes teaches an aluminum-copper-lithium product having a composition substantially similar to both Spangel and applicant (abstract; paragraphs [0016]-[0019]). Heymes teaches aging a product stretched with a permanent set of 1 to 5% by heating to a temperature of between 140°C to 170°C for between 5 and 70 hours, preferably between 148°C and 155°C for between 10 to 40 hours (paragraph [0062). In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990). "[A] prior art reference that discloses a range encompassing a somewhat narrower claimed range is sufficient to establish a prima facie case of obviousness." In re Peterson, 315 F.3d 1325, 1330, 65 USPQ2d 1379, 1382-83 (Fed. Cir. 2003). See MPEP § 2144.05(I). Heymes teaches this feature makes it possible to achieve a particularly high level of toughness (paragraph [0062]). 
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Spangel in view of Garat and Wu with the concepts of Heymes with the motivation of making it possible to achieve a particularly high level of toughness. 
Regarding Claim 26, Spangel teaches controlled stretching of the product with permanent set of 0.5 to 5% (Page 7, Line 15; Page 8, Lines 28-29), and aging the product by heating to a temperature of 170°C for up to 48 hours (Page 8, Lines 29-31), Spangel is silent to heating to a temperature of 150 to 160°C for between 10 to 40 hours. 
Heymes teaches an aluminum-copper-lithium product having a composition substantially similar to both Spangel and applicant (abstract; paragraphs [0016]-[0019]). Heymes teaches aging a product stretched with a permanent set of 1 to 5% by heating to a temperature of between 140°C to 170°C for between 5 and 70 hours, preferably between 148°C and 155°C for between 10 to 40 hours (paragraph [0062). In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990). "[A] prior art reference that discloses a range encompassing a somewhat narrower claimed range is sufficient to establish a prima facie case of obviousness." In re Peterson, 315 F.3d 1325, 1330, 65 USPQ2d 1379, 1382-83 (Fed. Cir. 2003). See MPEP § 2144.05(I). Heymes teaches this feature makes it possible to achieve a particularly high level of toughness (paragraph [0062]). 
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Spangel in view of Garat and Wu with the concepts of Heymes with the motivation of making it possible to achieve a particularly high level of toughness. 

Claims 27 is rejected under 35 U.S.C. 103 as being unpatentable over Spangel (WO 2009/036953, previously cited) in view of Garat (U.S. 2012/0258010, previously cited), Wu (Wu, X.z., et al. “Effect of Minor Silver Addition on Microstructure and Properties of Al-8Zn-1.Cu-1.3Mg-0.1Zr Alloys.” Advanced Materials Research, vol. 834-836, 2013, pp. 360–363, previously cited), and Heymes (U.S. 2010/0126637) as applied to claim 1 above, and further in view of Reichlinger (U.S. 2009/0180920). 

Regarding Claim 27, Spangel teaches a solution heat treatment with a first step performed at a temperature of 520°C (page 8, lines 25-26). However, Spangel is silent to the treatment being performed in two steps with the second step being performed at a temperature of at a least 530°C. 
Reichlinger teaches an aluminum zinc magnesium silver alloy (abstract). Reichlinger teaches a two-step solution heat treatment wherein the second step is performed at a temperature of at least 530°C (e.g., 1000 °F is equal to approximately 537°C) (paragraph [0034]). In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990). "[A] prior art reference that discloses a range encompassing a somewhat narrower claimed range is sufficient to establish a prima facie case of obviousness." In re Peterson, 315 F.3d 1325, 1330, 65 USPQ2d 1379, 1382-83 (Fed. Cir. 2003). See MPEP § 2144.05(I). Reichlinger teaches this feature, in part, allows for improved strength properties, improved fracture toughness, and corrosion resistance (paragraph [0038]). 
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Spangle in view of Garat, Wu, and Heymes, with the concepts of Reichlinger with the motivation of improving strength properties, improved fracture toughness, and corrosion resistance. 

Citation of Relevant Prior Art
 U.S. 2008/0173378, Jul. 5, 2007, Khosla et al., paragraph [0089]. 











Table III - A master list of all Claims from the instant application compared to the composition of Spangel in WO-2009/036953.
Ref.
CuWt %
LiWt %
AgWt %
MgWt %
Zr
Wt %
Ti
Wt %
Zn
Wt %
Mn
Wt %
Fe
Wt %
Si
Wt %
Add. Elem.
Wt %
AlWt %
Claim 1
Comprising:

4.3-5.2
0.9-1.2
0.1-0.25
0.1-0.25
0.08-0.18
0.01-0.15
≤ 0.2
≤ 0.6
≤ 0.1
≤ 0.1
≤ 0.05
Bal.
Overlap
4.3-5.0
0.9-1.2
0.1-0.25
0.2-0.25
0.08-0.18
0.03-0.15
≤ 0.2
0.1-0.9
≤ 0.1
≤ 0.1
≤ 0.05
Bal.
Claim 2
4.3-5.0
0.9-1.2
0.1-0.25
0.1-0.25
0.08-0.18
0.01-0.15
≤ 0.2
≤ 0.6
≤ 0.1
≤ 0.1
≤ 0.05
Bal.
Overlap
4.3-5.0
0.9-1.2
0.1-0.25
0.2-0.25
0.08-0.18
0.03-0.15
≤ 0.2
0.1-0.9
≤ 0.1
≤ 0.1
≤ 0.05
Bal.
Claim 3
4.3-5.2
1.0-1.15
0.1-0.25
0.1-0.25
0.08-0.18
0.01-0.15
≤ 0.2
≤ 0.6
≤ 0.1
≤ 0.1
≤ 0.05
Bal.
Overlap
4.3-5.0
1.0-1.15
0.1-0.25
0.2-0.25
0.08-0.18
0.03-0.15
≤ 0.2
0.1-0.9
≤ 0.1
≤ 0.1
≤ 0.05
Bal.
Claim 4
4.3-5.2
0.9-1.2
0.1-0.25
0.15-0.24
0.08-0.18
0.01-0.15
≤ 0.2
≤ 0.6
≤ 0.1
≤ 0.1
≤ 0.05
Bal.
Overlap
4.3-5.0
0.9-1.2
0.1-0.25
0.2-0.24
0.08-0.18
0.03-0.15
≤ 0.2
0.1-0.9
≤ 0.1
≤ 0.1
≤ 0.05
Bal.
Claim 5
4.3-5.2
0.9-1.2
0.1-0.25
0.1-0.25
0.08-0.18
0.01-0.15
≤ 0.2
0.2-0.5
≤ 0.1
≤ 0.1
≤ 0.05
Bal.
Overlap
4.3-5.0
0.9-1.2
0.1-0.25
0.2-0.25
0.08-0.18
0.03-0.15
≤ 0.2
0.2-0.5
≤ 0.1
≤ 0.1
≤ 0.05
Bal.
Claim 6
4.3-5.2
0.9-1.2
0.15-0.25
0.1-0.25
0.08-0.18
0.01-0.15
≤ 0.2
≤ 0.6
≤ 0.1
≤ 0.1
≤ 0.05
Bal.
Overlap
4.3-5.0
0.9-1.2
0.15-0.25
0.2-0.25
0.08-0.18
0.03-0.15
≤ 0.2
0.1-0.9
≤ 0.1
≤ 0.1
≤ 0.05
Bal.
Claim 7
4.3-5.2
0.9-1.2
0.1-0.3
0.1-0.25
0.11-0.18
0.01-0.15
≤ 0.2
≤ 0.6
≤ 0.1
≤ 0.1
≤ 0.05
Bal.
Overlap
4.3-5.0
0.9-1.2
0.1-0.3
0.2-0.25
0.11-0.18
0.03-0.15
≤ 0.2
0.1-0.9
≤ 0.1
≤ 0.1
≤ 0.05
Bal.
Claim 16
4.4-4.8
0.9-1.2
0.1-0.3
0.1-0.25
0.08-0.18
0.01-0.15
≤ 0.2
≤ 0.6
≤ 0.1
≤ 0.1
≤ 0.05
Bal.
Overlap
4.4-4.8
0.9-1.2
0.1-0.3
0.2-0.25
0.08-0.18
0.03-0.15
≤ 0.2
0.1-0.9
≤ 0.1
≤ 0.1
≤ 0.05
Bal.
Claim 18
4.3-5.2
0.9-1.2
0.1-0.3
0.1-0.25
0.13-0.17
0.01-0.15
≤ 0.2
≤ 0.6
≤ 0.1
≤ 0.1
≤ 0.05
Bal.
Overlap
4.3-5.0
0.9-1.2
0.1-0.3
0.2-0.25
0.13-0.17
0.03-0.15
≤ 0.2
0.1-0.9
≤ 0.1
≤ 0.1
≤ 0.05
Bal.
Ref.
CuWt %
LiWt %
AgWt %
MgWt %
Zr
Wt %
Ti
Wt %
Zn
Wt %
Mn
Wt %
Fe
Wt %
Si
Wt %
Add. Elem.
Wt %
AlWt %
Claim 21
Consisting Essentially Of:

4.3-5.2
0.9-1.2
0.1-0.25
0.1-0.25
0.08-0.18
0.01-0.15
≤ 0.2
≤ 0.6
≤ 0.1
≤ 0.1
≤ 0.05
Bal.
Overlap
4.3-5.0
0.9-1.2
0.1-0.25
0.2-0.25
0.08-0.18
0.03-0.15
≤ 0.2
0.1-0.6
≤ 0.1
≤ 0.1
≤ 0.05
Bal.
Claim 22
Consisting Of:

4.3-5.2
0.9-1.2
0.1-0.25
0.1-0.25
0.08-0.18
0.01-0.15
≤ 0.2
≤ 0.6
≤ 0.1
≤ 0.1
≤ 0.05
Bal.
Overlap
4.3-5.0
0.9-1.2
0.1-0.25
0.2-0.25
0.08-0.18
0.03-0.15
≤ 0.2
0.1-0.9
≤ 0.1
≤ 0.1
≤ 0.05
Bal.
WO
‘953
3.4-5.0
0.9-1.7
0.1-0.8
0.2-0.8
0.05-0.3
0.03-0.3
≤ 1.5
0.1-0.9
≤0.15
≤ 0.5
≤ 0.05
Bal.



Response to Arguments
Applicant’s arguments regarding the rejection of Claims 1-9, 16-22, and 24 under 35 U.S.C. § 103 over Spangel (WO 2009/036953) in view of Garat (U.S. 2012/0258010), Wu (Wu, X.z., et al. “Effect of Minor Silver Addition on Microstructure and Properties of Al-8Zn-1.Cu-1.3Mg-0.1Zr Alloys.” Advanced Materials Research, vol. 834-836, 2013, pp. 360–363) have been fully considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Applicant argues that “As Spangel teaches that Mg is a main alloying element in its alloy product added to increase strength and reduce density and Ag is also added to further increase strength, and that its invention relates to an aluminum alloy achieving a high strength, one of ordinary skill in the art would not be motivated to modify the preferred ranges of Mg and Ag set for in Spangel. 
In response to applicant’s argument that there is no teaching, suggestion, or motivation to combine the references, the examiner recognizes that obviousness may be established by combining or modifying the teachings of the prior art to produce the claimed invention where there is some teaching, suggestion, or motivation to do so found either in the references themselves or in the knowledge generally available to one of ordinary skill in the art. See In re Fine, 837 F.2d 1071, 5 USPQ2d 1596 (Fed. Cir. 1988), In re Jones, 958 F.2d 347, 21 USPQ2d 1941 (Fed. Cir. 1992), and KSR International Co. v. Teleflex, Inc., 550 U.S. 398, 82 USPQ2d 1385 (2007).  In this case, it would have been obvious to modify the preferred range of Mg based off the teachings of Garat, as Garat teaches that the addition of magnesium gradually lowers the incipient melting temperature out of equilibrium (paragraph [0039]). Furthermore, it would have been obvious to modify the preferred range of Ag based off the teachings of Wu, as Wu teaches that minor silver additions of between 0.1 and 0.2 wt% increase tensile strength (page 361, Results and Discussion). 
Applicant argues that Spangle does not support that Mg (or Ag) is a “results-effective variable” because the Mg (and Ag) is constant among all the alloys and does not change. 
The examiner respectfully disagrees with this argument in its entirety. To elaborate, the examiner points the applicants attention to MPEP 2143 “Examples of Basic Requirements of a Prima Facie Case of Obviousness”, of which a portion of section (A) is given below. 
A.    Combining Prior Art Elements According to Known Methods To Yield Predictable Results 

To reject a claim based on this rationale, Office personnel must resolve the Graham factual inquiries. Then, Office personnel must articulate the following:

(1) a finding that the prior art included each element claimed, although not necessarily in a single prior art reference, with the only difference between the claimed invention and the prior art being the lack of actual combination of the elements in a single prior art reference; 
(2) a finding that one of ordinary skill in the art could have combined the elements as claimed by known methods, and that in combination, each element merely performs the same function as it does separately; 
(3) a finding that one of ordinary skill in the art would have recognized that the results of the combination were predictable; and 
(4) whatever additional findings based on the Graham factual inquiries may be necessary, in view of the facts of the case under consideration, to explain a conclusion of obviousness.

Thus, the examiner has (1) shown that the prior art included each element claimed, although not necessarily in a single prior art reference, with the only difference between the claimed invention and the prior art reference being the lack of actual combination of the elements in a single prior art reference (e.g., Spangle, Garat, and Wu); (2) shown that a finding that one of ordinary skill in the art could have combined the elements as claimed by known methods, and that in combination, each element merely performs the same function as it does separately (e.g., see the FOA dated 03/02/2021, page 10); (3) shown that a finding that one of ordinary skill in the art would have recognized that the results of the combination were predictable (e.g., Garat teaches the addition of magnesium gradually lowers the incipient melting temperature, Wu teaches the addition of silver increases tensile strength); and (4) shown that a conclusion of obviousness can be made (e.g., see the FOA dated 03/02/2021, page 10). 
The examiner respectfully points out that modifying Spangle does not require the modified areas to be first recognized as a results effective variable within that piece of prior art. 
Applicant argues that Spangle teaches away from the claimed range for copper. The examiner respectfully disagrees and points out that Spangle teaches a range of 3.4-5.0 (page 2, line 33 through page 3, line 4). 
Applicant argues that Spangle and Garat are directed to different compositions for different purposes. The examiner respectfully disagrees and points out that the compositions of the instant application, Spangle, and Garat are all substantially similar, e.g., see Table IV below. The examiner further points out that, regarding the uses of Garat, a recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art. If the prior art structure is capable of performing the intended use, then it meets the claim. 



Table IV - The composition of Claim 1 compared to the composition of Spangel, and Garat.
Ref.
CuWt %
LiWt %
AgWt %
MgWt %
Zr
Wt %
Ti
Wt %
Zn
Wt %
Mn
Wt %
Fe
Wt %
Si
Wt %
Add. Elem.
Wt %
AlWt %
Claim 1
4.3-5.2
0.9-1.2
0.1-0.25
0.1-0.25
0.08-0.18
0.01-0.15
≤ 0.2
≤ 0.6
≤ 0.1
≤ 0.1
≤ 0.05
Bal.
WO
‘953
3.4-5.0
0.9-1.7
0.1-0.8
0.2-0.8
0.05-0.3
0.03-0.3
≤ 1.5
0.1-0.9
≤ 0.15
≤ 0.5
≤ 0.05
Bal.
US
‘010
3.5-4.9
0
0
0.05-0.2
0.05-0.25
0.01-0.35
≤ 0.3
≤ 0.7
0.02-0.3
0.02-0.5
≤ 0.15
Bal.


The applicant argues that, as argued in the Dr. Ehrstrom Declaration, there is an art-recognized difficult balance in modifying alloys. The examiner is not persuaded by this argument as the scenario that the Declarant describes is considered to be a fundamental aspect of any process that undergoes optimization. Generally, differences in concentration or temperature will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration or temperature is critical. "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955) (Claimed process which was performed at a temperature between 40°C and 80°C and an acid concentration between 25% and 70% was held to be prima facie obvious over a reference process which differed from the claims only in that the reference process was performed at a temperature of 100°C and an acid concentration of 10%.); see also Peterson, 315 F.3d at 1330, 65 USPQ2d at 1382 ("The normal desire of scientists or artisans to improve upon what is already generally known provides the motivation to determine where in a disclosed set of percentage ranges is the optimum combination of percentages."); In re Hoeschele, 406 F.2d 1403, 160 USPQ 809 (CCPA 1969) (Claimed elastomeric polyurethanes which fell within the broad scope of the references were held to be unpatentable thereover because, among other reasons, there was no evidence of the criticality of the claimed ranges of molecular weight or molar proportions.). 
Applicant argues that there would be no reason for one skilled in the art to turn to the teachings to Garat and Wu. In response to applicant’s argument that there is no teaching, suggestion, or motivation to combine the references, the examiner recognizes that obviousness may be established by combining or modifying the teachings of the prior art to produce the claimed invention where there is some teaching, suggestion, or motivation to do so found either in the references themselves or in the knowledge generally available to one of ordinary skill in the art.  See In re Fine, 837 F.2d 1071, 5 USPQ2d 1596 (Fed. Cir. 1988), In re Jones, 958 F.2d 347, 21 USPQ2d 1941 (Fed. Cir. 1992), and KSR International Co. v. Teleflex, Inc., 550 U.S. 398, 82 USPQ2d 1385 (2007).  In this case, it would have been obvious to modify the preferred range of Mg based off the teachings of Garat, as Garat teaches that the addition of magnesium gradually lowers the incipient melting temperature out of equilibrium (paragraph [0039]). Furthermore, it would have been obvious to modify the preferred range of Ag based off the teachings of Wu, as Wu teaches that minor silver additions of between 0.1 and 0.2 wt% increase tensile strength (page 361, Results and Discussion).
Applicant argues that one of ordinary skill would not be motivated by the teachings of Garat to reduce the amount of Mf set forth in Spangel. The examiner is not persuaded by this argument as Garat is not being used to show a reduction in this respect, but is instead used to show that varying the amount of the component to produce a known effect is a practice that is routine in the art. 
Applicant argues that even if one combined Spangel with Garat and Wu, there would be no expectation of success. The examiner is not persuaded by this arguments and respectfully points out that obviousness may be established by combining or modifying the teachings of the prior art to produce the claimed invention where there is some teaching, suggestion, or motivation to do so found either in the references themselves or in the knowledge generally available to one of ordinary skill in the art. See In re Fine, 837 F.2d 1071, 5 USPQ2d 1596 (Fed. Cir. 1988), In re Jones, 958 F.2d 347, 21 USPQ2d 1941 (Fed. Cir. 1992), and KSR International Co. v. Teleflex, Inc., 550 U.S. 398, 82 USPQ2d 1385 (2007).  In this case, it would have been obvious to modify the preferred range of Mg based off the teachings of Garat, as Garat teaches that the addition of magnesium gradually lowers the incipient melting temperature out of equilibrium (paragraph [0039]). Furthermore, it would have been obvious to modify the preferred range of Ag based off the teachings of Wu, as Wu teaches that minor silver additions of between 0.1 and 0.2 wt% increase tensile strength (page 361, Results and Discussion). 
The applicant argues that the examiner was dismissive of the Declaration given by Dr. Ehrstrom and did not articulate or produce any evidence to support the lack of persuasion. The examiner respectfully disagrees. For example, Dr. Ehrstrom argues throughout the disclosure that there is an art recognized difficultly in combining the different amount of alloys to achieve properties and that one skilled I the art would not know that simply combining or exchanging amount of any of the elements would not necessarily result in an alloy with desired properties. However, as the examiner has previously responded - The examiner is not persuaded by this argument as the scenario that the Declarant describes is considered to be a fundamental aspect of any process that undergoes optimization. Generally, differences in concentration or temperature will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration or temperature is critical. "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955) (Claimed process which was performed at a temperature between 40°C and 80°C and an acid concentration between 25% and 70% was held to be prima facie obvious over a reference process which differed from the claims only in that the reference process was performed at a temperature of 100°C and an acid concentration of 10%.); see also Peterson, 315 F.3d at 1330, 65 USPQ2d at 1382 ("The normal desire of scientists or artisans to improve upon what is already generally known provides the motivation to determine where in a disclosed set of percentage ranges is the optimum combination of percentages."); In re Hoeschele, 406 F.2d 1403, 160 USPQ 809 (CCPA 1969) (Claimed elastomeric polyurethanes which fell within the broad scope of the references were held to be unpatentable thereover because, among other reasons, there was no evidence of the criticality of the claimed ranges of molecular weight or molar proportions.).
The examiner respectfully points out that one skilled in the art would have been motivated by the teachings of Garat and Wu, as these pieces of prior art teach that the general conditions relating to these elements was known and disclosed within the prior art, as such it would have been obvious to discover the optimal or workable ranges through routine experimentation for these elements. 
Dr. Ehrstom argues that due to various compositional differences amongst the prior art, one of ordinary skill would not be motivated or able to combine the references and arrive at the present invention. However, as the examiner has previously responded -  the examiner respectfully points out that the test for obviousness is not whether the features of a secondary reference may be bodily incorporated into the structure of the primary reference; nor is it that the claimed invention must be expressly suggested in any one or all of the references. Rather, the test is what the combined teachings of the references would have suggested to those of ordinary skill in the art.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981). See MPEP 716.01(c)(III):

Although an affidavit or declaration which states only conclusions may have some probative value, such an affidavit or declaration may have little weight when considered in light of all the evidence of record in the application. In re Brandstadter, 484 F.2d 1395, 179 USPQ 286 (CCPA 1973).

As such the examiner respectfully points out that all of the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination would have yielded predictable results to one of ordinary skill in the art at the time of the invention.
Furthermore, the examiner reminds the applicant that during patent examination, the pending claims must be “given the broadest reasonable interpretation.” Applicant always has the opportunity to amend the claims during prosecution, and broad interpretation by the examiner reduces the possibility that the claim, once issued, will be interpreted more broadly than is justified. In re Prater, 415 F.2d 1393, 1404-05, 162 USPQ 541, 550-51 (CCPA 1969).
Applicant argues that the data within the specification along with the previous Declaration under 37 CFR 1.132 show that the composition and method are critical for achieving unexpected results. The examiner is not persuaded by these arguments however as they pertain only to the compositions of Spangel, and do not consider the combination with Garat or Wu. 
Applicant argues that the office has not met its burden of proof that the claimed properties necessarily flow from the combination the Garat and Wu. The examiner respectfully disagrees and points out that the office has met its burden by showing that Spangel teaches an identical composition and method, and by further providing Garat and Wu to support why it would have been obvious to modify that composition to a more select range. Furthermore, the examiner respectfully points out that when the references disclose all the limitations of a claim except a property or function, and the examiner cannot empirically determine whether or not the reference inherently possesses properties which anticipate or render obvious the claimed invention the office has basis for shifting the burden of proof to applicant as in In re Fitzgerald, 619 F.2d 67, 205 USPQ 594 (CCPA 1980). See MPEP § § 2112- 2112.02. 
The applicant argues that examples from within Spangel teach away from the instant invention. The examiner is not persuaded by this argument and respectfully points out that while Spangel may show some examples that do not conform to the instant claim, Spangel nonetheless teaches the composition within page 2, line 33 through page 3, line 4). 
Applicants arguments regarding the obvious-type double patenting rejection over Danielou (U.S. Patent No. 9,945,010) have been considered but are not persuasive. The examiner respectfully points out that in the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990). "[A] prior art reference that discloses a range encompassing a somewhat narrower claimed range is sufficient to establish a prima facie case of obviousness." In re Peterson, 315 F.3d 1325, 1330, 65 USPQ2d 1379, 1382-83 (Fed. Cir. 2003). See MPEP § 2144.05(I).

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RYAN L HECKMAN whose telephone number is (571)272-3295.  The examiner can normally be reached on M-F 8:00 - 5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Keith D Walker can be reached on (571) 272-3458.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/RYAN L HECKMAN/Examiner, Art Unit 1735        


/PAUL A WARTALOWICZ/Primary Examiner, Art Unit 1735